Citation Nr: 0432018	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  99-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Entitlement to service connection for fatty tumors. 

3.  Entitlement to service connection for respiratory 
disease. 

4.  Entitlement to service connection for impaired 
circulation. 

5.  Entitlement to service connection for hemorrhagic fever.  


REPRESENTATION

Appellant represented by:	Marianne Menna, Counsel for 
veteran




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

It appears that the veteran served on active duty from 
November 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran testified before the 
undersigned Judge at the RO in August 2004.  The veteran 
submitted additional evidence at the hearing along with a 
signed statement waiving initial consideration of this 
evidence by the RO.  

The Board remanded this case in July 2003 and June 2004 for 
further development.  All development, including a hearing, 
was performed.


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating 
residuals of frozen feet. 

2.  Fatty tumors, or lipomas, are not show during active 
service or until many years after separation, and the 
competent evidence does not relate lipomas to any incident or 
event of active service.

3.  Respiratory disease is not show during active service or 
until many years after separation, and the competent evidence 
does not relate post-service development of respiratory 
disease to active service.

4.  There is no competent medical evidence demonstrating 
impaired circulation.

5.  There is no competent medical evidence demonstrating 
hemorrhagic fever. 


CONCLUSIONS OF LAW

1.  Residuals of frozen feet were not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).

2.  Fatty tumors were not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

3.  Respiratory disease was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

4.  Impaired circulation was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

5.  Hemorrhagic fever was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the initial unfavorable agency decision 
was made prior to passage of the VCAA.  However, upon review, 
the Board finds that the lack of such a pre-agency of 
original jurisdiction-decision notice did not result in 
prejudicial error in this case.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his service connection claims in a 
notification letter following the passage of the VCAA, dated 
in March 2003, March 2004, and May 2004.  The VA fully 
notified the veteran of what is required to substantiate such 
claims in the notification letter.  The VCAA letters notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  It is the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  At the 
outset, the Board notes that most of the veteran's service 
medical records are not on file and were apparently destroyed 
in a fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, in 1973.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule. O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board's analysis has been undertaken 
with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

In the present case, the evidence includes VA medical 
records, VA examination reports dated in April 1999 and 
November 2002, private medical records, Social Security 
Administration records, and written statements and testimony 
from the veteran.  It does not appear that there are any 
other additional records that are necessary to obtain before 
proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

The veteran is claiming service connection for residuals of 
frozen feet, fatty tumors, respiratory disease, impaired 
circulation, and hemorrhagic fever.  Service connection may 
be granted for disability arising from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. § 
1110 (West 2002).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).  Certain chronic disabilities, such 
as cardiovascular-renal disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge form service.  38 U.S.C.A. §§ 
1101, 1112, 38 C.F.R. §§ 3.307, 3.309 (2004). 

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

Residuals of Frozen Feet, Impaired Circulation, and 
Hemorrhagic Fever

The veteran testified that he received treatment in service 
for big fevers.  He recalled that his temperature was 105 
degrees at one point.  He also testified that his impaired 
circulation was due to eating an unhealthy diet of junk food, 
canned junk food in service and that he has a bad heart now 
due to the food he consumed in service.  In addition, the 
veteran testified that he essentially had frozen feet in 
Korea and that his current toenails and feet problems are 
residuals from frozen feet.  

Upon review, there is no competent medical evidence showing 
residuals of frozen feet, impaired circulation, or any fever 
disorder.  Medical evidence of record is negative for 
residuals of frozen feet and VA Cold Injury Examination 
report dated in November 2002 indicated that the veteran's 
feet were found normal on examination.  There is no evidence 
of cold injury.  

Medical evidence is also negative for treatment of impaired 
circulation or chronic fevers.  Social Security 
Administration records do not show a diagnosis for impaired 
circulation or chronic fevers.  In addition, VA examination 
report dated in April 1999 indicated that examination 
revealed no evidence of congestive heart failure.  There are 
also no findings of chronic fevers.  Although an undated 
medical report from G. Martinez, M.D. reveals a diagnosis of 
history of hemorrhagic fever, there is no confirmed current 
diagnosis of the condition.

As noted previously, without competent medical evidence 
demonstrating a current diagnosed disability, the claim must 
be denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. App. 223.  
Here, there is no competent medical evidence of residuals of 
frozen feet, impaired circulation, or chronic fevers.  As 
such, these claims must be denied.

The Board does note that the April 1999 VA examination report 
found that the veteran had hypertension.  While the veteran 
did not make a service connection claim for hypertension, it 
may be a part of his impaired circulation claim.  In any 
event, there is no medical evidence showing treatment for 
hypertension in service or within one year following service.  
In fact, the veteran testified that he first received 
treatment for his heart in 1992 and made no reference to 
receiving treatment for hypertension in service.  Thus, to 
the extent that the veteran is claiming hypertension as part 
of his impaired circulation claim, the evidence does not show 
that he had hypertension in service or within one year for 
service.  38 C.F.R. §§ 3.307, 3.309 (2004).  In fact, it does 
not appear that he received treatment for heart problems, 
including possibly hypertension, until 1992, or approximately 
40 years after service.  Also, there is no evidence relating 
hypertension to service.  

Fatty Tumors

The veteran testified that he noticed fatty tumors a little, 
but not very much in service.  But, after he came out from 
service, the veteran indicated that the fatty tumors were all 
over him and are real big.  

VA examination report dated in April 1999 found multiple 
lipomas throughout his body, but more prominent on his trunk.  
The veteran demonstrated no constitutional symptoms and no 
bone pain.  While the record shows a current disorder of 
lipomas, there is no medical evidence showing that it began 
in service or is otherwise related to service.  

The only medical record pertaining to the lipomas was a VA 
clinical noted dated in May 1998.  The clinical note 
indicated that the veteran had a history of lipomas for 30 
years.  Thirty years from 1998 would be 1968, or more than 16 
years following separation from service.  There is also no 
competent medical evidence relating the veteran's lipomas to 
service.  

As such, the evidence does not show that the veteran's 
lipomas were incurred in service or are otherwise related to 
service.  While the record does not include an etiology 
opinion regarding the veteran's lipomas, the medical evidence 
shows that the veteran's lipomas started in 1968, 
approximately 16 years following service, and lipomas are not 
otherwise presumed to be related to service.  

Respiratory Disease

The veteran testified that his current respiratory disease 
was due to exposure in Korea to Napalm, Agent Orange, or 
whatever else they sprayed to make the ground brown.  He was 
also near mortar shells.  He recalled having difficulty 
breathing in service, but did not receive treatment for this 
in Korea.  He did, however, claim that he received treatment 
for breathing problems at a VA hospital in Kansas in late 
1952 or 1953.  

The earliest medical evidence of lung problems is a VA 
medical record noting a bronchial cyst in March 1988.  Social 
Security Administration records show that the veteran has 
bronchitis/shortness of breath.  The report indicated that 
this began in October 1988, more than 35 years following 
separation from service.  Furthermore, a private medical 
report from Dr. Greg Mendoza dated in February 1990 indicated 
that the veteran's bronchitis was smokers' bronchitis and 
that he also had a nicotine addiction.  VA examination report 
dated in April 1999 did not diagnose bronchitis, but only 
chronic dyspnea and no evidence of chronic obstructive 
pulmonary disease (COPD).  

In sum, the medical evidence shows the onset of 
bronchitis/shortness of breath in October 1988.  More 
importantly, the medical evidence demonstrates that the 
bronchitis is related to smoking.  There is no medical 
evidence relating the smokers' bronchitis to service.  In 
addition, the earliest evidence of a bronchial cyst was in 
1988, or more than 35 years following service.  There is no 
medical evidence relating the bronchial cyst to service.  
While the veteran may have received treatment for respiratory 
problems in late 1952 or early 1953, the evidence of record 
clearly shows that his current respiratory diseases began 
many years after service and are not otherwise related to 
service.  

As for the veteran's assertions that he acquired 
bronchitis/shortness of breath due to Agent Orange or Napalm, 
bronchitis is not a disease associated with exposure to 
certain herbicide agents.  38 C.F.R. §§ 3.307, 3.309(e) 
(2004).  

Conclusion

The Board notes that the veteran's argument that his 
residuals of frozen feet, fatty tumors, impaired circulation, 
respiratory disease, and hemorrhagic fever resulted from 
service, including through herbicide exposure.  The veteran 
is competent as a layperson to report that on which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer 
medical opinion as to diagnosis, cause, or etiology of the 
claimed disability as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The competent medical evidence 
demonstrates no basis for service connection for any of these 
claims.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's asserted 
residuals of frozen feet, fatty tumors, impaired circulation, 
respiratory disease, and hemorrhagic fever began in service, 
a cardiovascular disorder within one year from service, are 
otherwise related to service.  Thus, the veteran's service 
connection claims are denied.


ORDER

Entitlement to service connection for residuals of frozen 
feet is denied.  

Entitlement to service connection for fatty tumors is denied.

Entitlement to service connection for impaired circulation is 
denied.

Entitlement to service connection for respiratory disease is 
denied.

Entitlement to service connection for hemorrhagic fever  is 
denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



